Third District Court of Appeal
                                State of Florida

                          Opinion filed October 28, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1154
                           Lower Tribunal No. 15-1529
                              ________________


            In the Interest of D.A.M., et al., minor children,
                                    Appellants,


     An appeal from the Circuit Court for Miami-Dade County, Maria I.
Sampedro-Iglesia, Judge.

      Health Rights Clinic, University of Miami School of Law, and JoNel
Newman and Melissa Swain; Devon Frampton and Andrew Sarangoulis, Legal
Interns, for appellants.

    Karla Perkins, for appellee; Children’s Legal Services and Stephanie C.
Zimmerman (Bradenton), for Department of Children and Families.


Before SUAREZ, C.J., and LAGOA and FERNANDEZ, JJ.

      SUAREZ, C.J.

      D.A.M.(1) and D.A.M.(2), his younger brother (the “children”)1, appeal the


1 The children are currently 16 and 14 years old respectively. Thus, this case is
distinguishable from O.I.C.L. v. Department of Children & Families, 2015 WL
4461164 at * 2 (Fla. 4th DCA July 22, 2015) which concluded that private
petitions similar to those here “routinely share the following elements; the child is
about to turn eighteen years old.”
trial court’s denial of their private petition seeking an adjudication of dependency.

      We are bound to follow In re B.Y.G.M., 40 Fla. L. Weekly D1618 (Fla. 3d

DCA July 15, 2015), and In re K.B.L.V., 40 Fla. L. Weekly D1622 (Fla. 3d DCA

July 15, 2015) and, therefore, affirm.




                                          2